UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission file number 005-57237 FIRST OTTAWA BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 36-4331185 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 701 LaSalle Street Ottawa, Illinois (ZIP Code) (Address of principal executive offices) (815) 434-0044 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date: As of August 12, 2011, the registrant had outstanding 645,988 shares of common stock, $1.00 par value per share. FIRST OTTAWA BANCSHARES, INC. Form 10-Q Quarterly Report Table of Contents PART I Item 1. Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis ofFinancial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 38 PART II Item 1. Legal Proceedings 39 Item 1.A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. [Removed and Reserved] 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 41 3. FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing time deposits in financial institutions Securities available for sale Loans held for sale Loans, net of allowance for loan losses of $3,434 and $3,363, respectively Premises and equipment, net Goodwill Core deposit intangible, net Other real estate owned, net Cash surrender value of life insurance Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Deposits Noninterest-bearing demand $ $ Interest-bearing demand Money market savings Savings Certificates and other time deposits of $100,000 or more Other certificates and time deposits Total deposits Borrowings — Other liabilities Total liabilities Commitments and contingencies Shareholders’ equity Preferred stock, $1 par value Authorized and unissued – 20,000 shares — — Common stock - $1 par value, 1,000,000 shares authorized and 753,734 issued Additional paid-in capital Retained earnings Treasury stock, at cost - 107,746 shares ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 4. FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except share and per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest income Loans, including fees $ Securities available for sale Taxable Exempt from federal income tax Interest-bearing deposits with financial institutions Other 7 9 16 15 Total interest and dividend income Interest expense Interest-bearing demand deposits 24 45 50 98 Money market savings accounts 6 14 12 28 Savings deposits 9 13 16 29 Time deposits Borrowings — 16 5 37 Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES Noninterest income Service fees Trust and farm management fees Mortgage servicing income, net 66 65 Net realized gains (losses) on available for sale securities 2 52 (8
